— Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment dismissing his petition in a CPLR article 78 proceeding seeking to set aside a determination by respondent Rochester Chief of Police, denying petitioner’s application for a second-hand dealer’s license. Respondent complied with the dictates of section 96-9 of the Rochester Municipal Code when he determined that petitioner was not “a fit and proper person” to hold a license, considering petitioner’s prior activities in the towing business which were the subject of an investigation by both the Rochester Police Department and the State Attorney-General’s office. The law is well settled that a licensing authority has discretion to deny a license application for good cause (see Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299). The court will intervene only when, as a matter of law, no valid ground exists for denial (Matter of Barton Trucking Corp. v O’Connell, supra, p 308), or when the determination was clearly arbitrary and capricious (see Matter of Howell v Benson, 90 AD2d 903, mot for lv to app den 58 NY2d 611; Matter of Davis v Broderick, 25 AD2d 851). (Appeal from judgment of Supreme Court, Monroe County, Curran, J. — art 78.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.